Title: To Benjamin Franklin from John Bondfield, 27 March 1779
From: Bondfield, John
To: Franklin, Benjamin


Sir
Bordeaux 27 Mar 1779
I am honord with your favor of the 18th Inst. We have had no arrivals on this Coast from the United States since my last, a Brig arrived at Brest somedays past that left Edenton 5 feby. The intelligence she brought has not reachd this City.

Captain Jones arrived here last Week in quest of Seamen and Cannon. The Ship Buckskin Capt. Johns took on her passage from Baltimore a Privateer having on board sixty hands that he set at liberty taking their parole which parole the Captain gave to Captain Jones and will entitle you to an equal Number in the Exchange or Cartel. I suppose he will transmit you the Parole per Post. He was not able to procure the Cannon the sizes he wanted as early as he desires—exprest great desire to have them I have Casting by your order I expect he will apply to you for them agreable to your Instructions I shall duly attend.
I receivd yesterday from Ferol a Note of a quantity of Cannon lodged there for Sale. I inclose you the list and Conditions should you have occation for all or any part of them.
I have the Honor to be with due respect Sir Your very hhb & Obedient Servant
John Bondfield
His Excellency Benj. Franklin Esq
 
Addressed: To / His Excellency B. Franklin / Esqr. / Plenipotentiary from Congress / a / Paris
Notation: John Bondfield 27. Mar. 1779.
